DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20, 24, 26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15:  Claim 15 recites the limitation “the one or more rare earth metal cation nanoparticles comprise at least one of zinc (Zn2+), cerium (Ce3+) and praseodymium (Pr3+).”  However, as zinc is not a rare earth metal cation, it is not clear if only zinc may be chosen, or if zinc must be present in a combination with cerium and/or praseodymium.
Regarding Claims 17 and 20:  Claim 17 recites the limitation "metal ions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if “metal ions” refer to the rare earth metal cations and/or oxanions recited in claim 15 or if they are referring to other metal ions.  Furthermore, it is not clear if the limitations of claim 17 are further 
Regarding Claim 24:  Claim 24 recites the limitation "the organic inhibitor additives" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of further examination the limitation is being interpreted as the “organic inhibitor” of claim 1.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        January 13, 2022